DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on May 5, 2021 regarding Application No. 16/170,330.  Applicants amended claims 1, 11, 12, 19, and 20, added new claims 21-23, canceled claim 10, and previously canceled claims 8 and 9.  Claims 1-7 and 11-23 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 2018100024911 application filed in China on January 2, 2018 has been filed.


Response to Arguments
Applicants’ arguments filed on May 5, 2021 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding newly amended independent claim 1, Jin, and “wherein a passivation layer is further arranged between the common electrode and the conductive pattern; there is a plurality of via hole groups on the passivation layer; each group of connecting wires is electrically connected with the common electrode block through one via hole group; and the plurality of via hole groups is in one-to-one correspondence with the plurality of groups of connecting wires, and among connecting wires within each common electrode block group, distance between the via holes groups and the touch control driving circuit decreases gradually with the increase of distance between the via hole groups and the longitudinal center axis of the array substrate” (Remarks, pp. 12-13; emphasis in the original), the Office respectfully submits that the argument is not commensurate with the rejections.  The Office further respectfully submits that at least figure 3 and paragraph [0058] of Jin teach and/or suggest “wherein among connecting wires within a common electrode block group, distance between the via holes groups and the touch control driving circuit decreases gradually with the increase of distance between the via hole groups and the longitudinal center axis of the array substrate” and that all features of newly amended independent claim 1 are taught and/or suggested by the cited references and as discussed, as discussed in the rejections below.

In response to Applicants’ argument regarding “adopting the arrangement of the amended claim 1” and “the amended claim 1 achieves beneficial advantages” (Remarks, p. 14), the Office respectfully submits that the argument is not commensurate with the rejections and that the relevant features of newly amended independent claim 1 are taught and/or suggested by the cited references and as discussed, as discussed in the rejections below.

In response to Applicants’ argument regarding Jin and “the above distinguishing features” (Remarks, p. 14), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that the relevant features are taught and/or suggested by the cited references and as discussed, as discussed in the rejections below.

Chen and “the above distinguishing features” (Remarks, p. 14), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that the relevant features are taught and/or suggested by the cited references and as discussed, as discussed in the rejections below.

In response to Applicants’ argument regarding Kim and “the above distinguishing feature” (Remarks, p. 15), without conceding the interpretation of Kim, the Office respectfully submits that the argument is not commensurate with the rejections and that the relevant features are taught and/or suggested by the cited references and as discussed, as discussed in the rejections below.

In response to Applicants’ argument regarding “the above distinguishing technical features” and “the prior art reference” (Remarks, p. 15), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that all features of newly amended independent claim 1 are taught and/or suggested by the cited references and as discussed, as discussed in the rejections below.

In response to Applicants’ argument regarding Jin, Chen, and Kim, “the above distinguishing technical features”, newly amended independent claim 1, obviousness, and patentably distinguishes (Remarks, p. 15), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references and as discussed, and is obvious, as discussed in the rejections below.  As such, newly amended independent claim 1 is not allowable.

newly amended independent claims 19 and 20 and the cited art of record (Remarks, p. 15), the Office respectfully disagrees and submits that all features of newly amended independent claim 1, and similarly for newly amended independent claims 19 and 20, are taught and/or suggested by the cited references and as discussed, as discussed in the rejections below.  As such, newly amended independent claims 1, 19, and 20 are not allowable.

In response to Applicants’ argument regarding dependent claims 2-7 and 11-18 (Remarks, p. 16), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references and as discussed, as discussed in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 2-7 and 11-18 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

In response to Applicants’ argument regarding new claim 21, Jin, and “wherein each group of connecting wires comprises two connecting wires; correspondingly, one via hole group comprises a plurality pairs of via holes, and in each pair of via holes, one via hole is aligned with one connecting wire in a group and the other via hole is aligned with the other connecting wire in the group; each pair of conducting wire segments formed by and between two adjacent pairs of via holes are connected in parallel between the touch driving circuit and the common electrode block through the two via holes” (Remarks, pp. 17 and 18; emphasis in the original; the Office notes that a red, green, and blue circle in figure 3 of Jin referred to on page 17 of the 5/5/21 Amendment is not visible), the Office respectfully submits that the argument is not commensurate with the rejections.  The Office further respectfully 

In response to Applicants’ argument regarding “adopting the arrangement of the new claim 21” and “the new claim 21 achieves beneficial advantages” (Remarks, p. 18), the Office respectfully submits that the argument is not commensurate with the rejections and that all features of new claim 21 are taught and/or suggested by the cited references, as discussed in the rejections below.

In response to Applicants’ argument regarding Jin and “the distinguishing features of the new claim 21” (Remarks, p. 18), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that all  features of new claim 21 are taught and/or suggested by the cited references, as discussed in the rejections below.

In response to Applicants’ argument regarding Chen and “the distinguishing features of the new claim 21” (Remarks, p. 19), without conceding the interpretation of Chen or argument, the Office respectfully submits that the argument is not commensurate with the rejections and that all  features of new claim 21 are taught and/or suggested by the cited references, as discussed in the rejections below.

In response to Applicants’ argument regarding Kim and “the distinguishing features of the new claim 21” (Remarks, p. 19), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that all  features of new claim 21 are taught and/or suggested by the cited references, as discussed in the rejections below.

“the above distinguishing technical features”, “the prior art reference”, and new claim 21 (Remarks, p. 20), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that all features of new claim 21 are taught and/or suggested by the cited references, as discussed in the rejections below.

In response to Applicants’ argument regarding Jin, Chen, and Kim, “the above distinguishing technical features”, new claim 21, obviousness, and newly amended independent claim 1 and patentably distinguishes (Remarks, p. 20), the Office respectfully disagrees and submits that all features of new claim 21 are taught and/or suggested by the cited references, and is obvious, as discussed in the rejections below.  As such, new claim 21 is not allowable.  In addition, newly amended independent claim 1 is not allowable, as discussed above and in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-7 and 11-23 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11, 12, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in US 2018/0314371 A1 (hereinafter Jin) in view of Chen et al. in US 2017/0017341 A1 (hereinafter Chen), in further view of Kim et al. in US 2012/0218199 A1 (hereinafter Kim).

Regarding claim 1, Jin (FIGs. 2 and 3) teaches:
An array substrate (100 in FIG. 3, see also FIG. 2; [0049]) comprising: 
a common electrode (142 in FIG. 3; [0049]) and a conductive pattern (conductive pattern of touch electrode wirings 132; [0049]) which are on a base substrate (first glass base substrate 102 in FIGs. 2 and 3; [0045]), wherein the common electrode (142) comprises a plurality of common electrode blocks (plurality of block-shaped common electrodes 142; [0049]) in an arrangement of array (I*J matrix; [0049]); the conductive pattern (conductive pattern of touch electrode wirings 132) comprises a plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group; [0049]); each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) is configured to electrically connect a touch control driving circuit (touch control drive circuit DC; [0049], see also [0058]) with one of the common electrode blocks (142) (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group is configured to electrically connect touch control driving circuit DC with one of the common electrode blocks 142; FIG. 3; [0049]); 
each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) comprises at least one conducting wire (touch electrode wiring 132; [0049]) (each fan out portion and connected column portion of touch electrode wirings 132 group comprises at least one conducting touch electrode wiring 132); each conducting wire (touch electrode wiring 132) comprises a first conductive wire segment (e.g., conductive fan out portion of touch electrode wiring 132 segment) in a lead region (i.e., fan out portion region) and a second conductive wire segment (e.g., conductive column portion from the fan out in a connecting region (i.e., display area DA connecting region) and configured to connect the first conductive wire segment (e.g., conductive fan out portion of touch electrode wiring 132 segment) with the common electrode block (142) (each touch electrode wiring 132 comprises a conductive fan out portion touch electrode wiring 132 segment in a fan out portion region and a conductive column portion from the fan out portion region to first through hole V1 furthest from the touch control driving circuit DC of a touch electrode wiring 132 segment in display area DA connecting region and configured to connect the conductive fan out portion touch electrode wiring 132 segment with the common electrode block 142; FIG. 3; see [0049]), wherein the lead region (i.e., fan out portion region) is a fan-out region (see FIG. 3), and the connecting region (i.e., display area DA connecting region) is a display region (DA; FIG. 3; [0045]); 
each common electrode block group (e.g., each column of common electrode blocks 142 block group – common electrode blocks 142 in a column is a common electrode block group) comprises a plurality of common electrode blocks (plurality of common electrodes blocks 142), of which an arrangement direction (y-axis/column direction) is parallel to an extension direction of any conducting wire (any touch electrode wiring 132) (each column of common electrode blocks 142 block group comprises a plurality of common electrodes blocks 142, of which a y-axis/column arrangement direction is parallel to an extension of any touch electrode wiring conducting wire 132; FIG. 3),
wherein a passivation layer (167 in FIG. 10c; [0092]) is further arranged between the common electrode (142 in FIG. 10c; [0092]) and the conductive pattern (conductive pattern of touch electrode wirings 132 in FIGs. 3 and 10c; see [0092]); there is a plurality of via hole groups (plurality of V1 via hole groups in FIGs. 3 and 10c – i.e., V1 via hole groups each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132; [0058], [0059], and [0092]) on the passivation layer (167 in FIG. 10c); each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) is electrically connected with the common electrode block (142 in FIGs. 3 and 10c) through one via hole group (one V1 via hole group) (each group of fan out portion and connected column portion of touch electrode wirings 132 group is electrically connected with a common electrode bock 142 through one via hole group that includes two or more first through holes V1 in a same column of touch electrode wirings 132); and the plurality of via hole groups (i.e., V1 via hole groups each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132) is in one-to-one correspondence with the plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group) (e.g., V1 via hole group that includes two or more first through holes V1 in the first column of touch electrode wirings 132 is in one-to-one correspondence with the first column of fan out portion and connected column portion of touch electrode wirings 132 group, and similarly for a V1 via hole group in the second column, etc.; FIG. 3; see [0058] and [0092]), and 
wherein among connecting wires within a common electrode block group, distance between the via holes groups and the touch control driving circuit decreases gradually with the increase of distance between the via hole groups and the longitudinal center axis of the array substrate (wherein among connecting wires, e.g., fan out portion and connected column portion of touch electrode wirings 132 group, within a common electrode block group, e.g., each column of common electrode blocks 142 block group – common electrode blocks 142 in a column is a common electrode block group, in the first column, distance between the V1 via hole groups, each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132, and the touch control driving circuit DC decreases gradually with the increase of distance between the V1 via hole groups, each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132, and the longitudinal center of axis of the array substrate 100; FIG. 3 and [0058], see also [0059] and [0126]).  
	However, it is noted that Jin does not teach:
wherein a connecting position of the plurality of groups of connecting wires and the plurality of common electrode blocks are left-right symmetric about the longitudinal center axis of the array substrate;
for each common electrode block group, the length of the second conductive wire segment is negatively correlated with the length of the first conductive wire segment, and
wherein among connecting wires within each common electrode block group, distance between the via holes groups and the touch control driving circuit decreases gradually with the increase of distance between the via hole groups and the longitudinal center axis of the array substrate.
	Chen (FIG. 7A, see also FIGs. 5A, 5B, and 6A) teaches:
wherein a connecting position of a plurality of groups of connecting wires and a plurality of common electrode blocks are left-right symmetric about the longitudinal center axis of an array substrate (wherein a connecting position of a plurality of groups of metal wire segments and a plurality of common electrode blocks are left-right symmetric about the longitudinal center of axis of an array substrate 10; see annotated drawing of Chen: FIG. 7A below, [0013], and [0049]-[0051]);
for a common electrode block group (first column of common electrode block group; see [0049]), the length of a second conductive wire segment (column portion of metal wire segment; FIG. 7A) is negatively correlated with the length of a first conductive wire segment (fan out portion of metal wire segment; FIG. 7A; see [0048], see also FIGs. 5A, 5B, and 6A).
	Thus, Jin as modified by Chen teaches:
wherein a connecting position of the plurality of groups of connecting wires and the plurality of common electrode blocks are left-right symmetric about the longitudinal center axis of the array substrate (the plurality of groups of connecting wires, plurality of common electrode blocks, and array substrate of Jin combined with the connecting position, plurality of groups of connecting wires, plurality of common electrode blocks, and array substrate of Chen);
for each common electrode block group, the length of the second conductive wire segment is negatively correlated with the length of the first conductive wire segment (the length of the second conductive wire segment is negatively correlated with the length of the first conductive wire segment taught by Chen applied for each common electrode block group taught by Jin.  It would have been obvious to a person of ordinary skill in the art to apply the inverse relationship of wire segment lengths in order to meet RC loading specifications of Chen to each common electrode block group of Jin in to improve uniformity of wire resistances), and
wherein among connecting wires within each common electrode block group, distance between the via holes groups and the touch control driving circuit decreases gradually with the increase of distance between the via hole groups and the longitudinal center axis of the array substrate (connecting wires, common electrode block group, distance between via holes groups and touch control driving circuit, and distance between via hole groups and the longitudinal center axis of the array substrate taught by Jin combined with the left-right symmetry about the longitudinal center axis of the array substrate taught by Chen.  It would have been obvious to combine the inverse distance relationship of Jin and the left-right symmetry about the longitudinal center axis of an array substrate of Chen because it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify each common electrode block group taught by Jin to include: wherein a connecting position of a plurality of groups of connecting wires and a plurality of common electrode blocks are left-right symmetric about the longitudinal center axis of an array substrate; for a common electrode block group, the length of a second conductive wire segment is negatively correlated with the length of a first conductive wire segment, as taught by Chen, in order to obtain the benefits of reducing resistance difference (Chen : [0049]) and making “it… easy for the metal wire to meet the requirements of RC loading specifications” (Chen: [0048]).





    PNG
    media_image1.png
    817
    892
    media_image1.png
    Greyscale

Jin as modified by Chen does not teach:
wherein each group of connecting wires comprises at least two conducting wires, and wherein at least two second conductive wire sections of the at least two conducting wires share one first conductive wire section.
	Kim (FIG. 6B) teaches:
wherein each group of connecting wires (TY11-13, TY21-23, and TY31-33; [0055]) comprises at least two conducting wires ([0055] discloses “each of the… signal lines… is branched into three parts”; FIG. 6B) (e.g., TY11 group of connecting wires comprises at least two conducting wires), and wherein at least two second conductive wire sections (e.g., at least two conductive wires in the TY11 group of connecting wires sections located in a connecting region (i.e., C11-13, C21-23, and C31-33); [0055] discloses “each of the… signal lines… is branched into three parts”; FIG. 6B) of the at least two conducting wires (e.g., at least two conducting wires in the TY11 group of connecting wires; FIG. 6B; [0055]) share one first conductive wire section (vertically protruding portion where the three branches of conducting wires connect) ([0055] discloses “each of the… signal lines… is branched into three parts”; FIG. 6B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein each group of connecting wires comprises at least two conducting wires, and wherein at least two second conductive wire sections of the at least two conducting wires share one first conductive wire section, as taught by Kim, in order to obtain the benefit of reducing the number of wire segments.

	Regarding claim 2, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.
	However, it is noted that Jin does not teach:
wherein for the plurality of common electrode blocks comprised in each common electrode block group: 
in any two common electrode blocks, if the length of the first conductive wire segment corresponding to a first common electrode block is less than the length of the first conductive wire segment corresponding to a second common electrode block, the length of the second conductive wire segment corresponding to the first common electrode block is greater than the length of the second conductive wire segment corresponding to the second common electrode block.
	Chen (FIG. 7A, see also FIGs. 5A, 5B, and 6A) teaches:
wherein for a plurality of common electrode blocks comprised in each common electrode block group (e.g., a plurality of common electrode blocks in each column of electrode block group): 
in any two common electrode blocks (e.g., in the leftmost column, the common electrode block in the second to last row and the common electrode block in the last row), if the length of a first conductive wire segment corresponding to a first common electrode block is less than the length of a first conductive wire segment corresponding to a second common electrode block (e.g., see annotated drawing of Chen: FIG. 7A below, see also FIGs. 5A, 5B, and 6A), the length of a second conductive wire segment corresponding to the first common electrode block is greater than the length of a second conductive wire segment corresponding to the second common electrode block (e.g., see annotated drawing of Chen: FIG. 7A below, see also FIGs. 5A, 5B, and 6A).


    PNG
    media_image2.png
    824
    894
    media_image2.png
    Greyscale


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify each common electrode block group taught by Jin to include: wherein for a plurality of common electrode blocks comprised in each common electrode block group: in any two common electrode blocks, if the length of a first conductive wire segment corresponding to a first common electrode block is less than the length of a first conductive wire segment corresponding to a second common electrode block, the length of a second conductive wire segment corresponding to the first common electrode block is greater than the length of a second conductive wire segment corresponding to the second common electrode block, as taught by Chen, in order to obtain the benefit of making “it… easy for the metal wire to meet the requirements of RC loading specifications.”  (Chen: [0048]).

Regarding claim 3, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.
	Jin (FIG. 3) further teaches:
wherein each conducting wire (touch electrode wiring 132) is composed of the first conductive wire segment (e.g., conductive fan out portion of touch electrode wiring 132 segment) and the second conductive wire segment (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from the touch control driving circuit DC of touch electrode wiring 132 segment) (see annotated drawing of Jin: FIG. 3 below).


    PNG
    media_image3.png
    778
    645
    media_image3.png
    Greyscale

Regarding claim 4, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.
	Jin (FIG. 3) further teaches:
wherein each conducting wire (touch electrode wiring 132) further comprises a third conductive wire segment (e.g., conductive column portion from first through hole V1 furthest from touch control driving circuit DC to the end of touch electrode wiring 132 segment) in the connecting region (i.e., display area DA connecting region) and connected with the second conductive wire segment (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch control driving circuit DC of touch electrode wiring 132 segment) (see annotated drawing of Jin: FIG. 3 above); and in a plurality of conducting wires (e.g., conducting touch electrode wirings 132 in columns 1, 6, and 11) comprised in the plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group), the sums of the lengths of the third conductive wire segments (e.g., conductive column portion from the first through hole V1 furthest from touch control driving circuit DC to the end of touch electrode wiring 132 segment) and the second conductive wire segments (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch control driving circuit DC of touch electrode wiring 132 segment) of various conducting wires (e.g., conducting touch electrode wirings 132 in columns 1, 6, and 11) are equal (see annotated drawing of Jin: FIG. 3 above).

	Regarding claim 5, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.


	Jin (FIG. 3) further teaches:
wherein in a plurality of conducting wires (e.g., conducting touch electrode wirings 132 in columns 3 and 13) comprised in the plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group), at least two target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13) belonging to different groups exist (target conducting touch electrode wirings 132 in columns 3 and 13 belonging to different fan out portion and connected column portion of touch electrode wirings 132 groups) (see annotated drawing of Jin: FIG. 3 below); and in the at least two target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13), the sums of the lengths of the first conductive wire segments (e.g., conductive fan out portion of touch electrode wiring 132 segment) and the second conductive wire segments (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch control driving circuit DC of touch electrode wiring 132 segment) are equal (see annotated drawing of Jin: FIG. 3 below).

    PNG
    media_image4.png
    776
    648
    media_image4.png
    Greyscale

	Regarding claim 6, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 5.
	Jin (FIG. 3) further teaches:
wherein in the plurality of conducting wires (e.g., conducting touch electrode wirings 132 in columns 3 and 13) comprised in the plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group), the sums of the lengths of the first conductive wire segments (e.g., conductive fan out portion of touch electrode wiring 132 segment) and the second conductive wire segments (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch control driving circuit DC of touch electrode wiring 132 segment) of various conducting wires (e.g., conducting touch electrode wirings 132 in columns 3 and 13) are equal (see annotated drawing of Jin: FIG. 3 above).

	Regarding claim 7, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.
	Jin (FIG. 3) further teaches:
wherein in a plurality of conducting wires (e.g., conducting touch electrode wirings 132 in columns 3 and 13) comprised in the plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group), at least two target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13) belonging to different groups exist (target conducting touch electrode wirings 132 in columns 3 and 13 belonging to different fan out portion and connected column portion of touch electrode wirings 132 groups) (see annotated drawing of Jin: FIG. 3 above); in the at least two target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13), the lengths of the first conductive wire segments (e.g., conductive fan out portion of touch electrode wiring 132 segment) of various target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13) are equal (see annotated drawing of Jin: FIG. 3 above); and the lengths of the second conductive wire segments (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch control driving circuit DC of touch electrode wiring 132 segment) of various target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13) are equal (see annotated drawing of Jin: FIG. 3 above).
	
	Regarding claim 11, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.  
	Jin (FIG. 3) further teaches:
wherein each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) comprises at least one conducting wire (touch electrode wiring 132); each via hole group (V1 via hole groups each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132) comprises at least one via hole (V1); each conducting wire (touch electrode wiring 132) is electrically connected with a common electrode block (142) through one via hole (V1) ([0058], see also [0092]); and the at least one conducting wire (touch electrode wiring 132) is in one-to-one correspondence with the at least one via hole (V1) (FIG. 3) (e.g., touch electrode wiring 132 in the first column is in one-to-one correspondence with the at least one first through hole V1 in the first column).
Regarding claim 12, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.  
	Jin (FIG. 3) further teaches:
wherein each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) comprises at least one conducting wire (touch electrode wiring 132); each via hole group (V1 via hole groups each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132) comprises at least one sub via hole group (e.g., at least one sub via hole group that includes 4 first through holes V1; see [0059] which discloses “the number of touch hole[s] between each touch electrode wiring and the common electrode can be increased”); each sub via hole group comprises a plurality of via holes (e.g., each sub via hole group that includes 4 first through holes V1; see [0059] which discloses “the number of touch hole[s] between each touch electrode wiring and the common electrode can be increased”); each conducting wire (touch electrode wiring 132) is electrically connected with a common electrode block (142) through one sub via hole group ([0058] and [0059], see also [0092]); and the at least one conducting wire (touch electrode wiring 132) is in one-to-one correspondence with the at least one sub via hole group ([0058] and [0059], see also [0092]) (e.g., touch electrode wiring 132 in the first column is in one-to-one correspondence with at least one sub via hole group that includes 4 first through holes V1 in the first column).

	Regarding claim 17, Jin as modified by Chen and Kim teaches:
		The array substrate according to claim 1.  

	Jin (FIG. 10c) further teaches:
wherein a common electrode (142; [0049]) is on the side, away from a base substrate (first glass base substrate 102; [0045]), of a conductive pattern (conductive pattern of touch electrode wirings 132; [0049]) (FIG. 10c).

Regarding claim 19, this claim differs from claim 1 above in that it additionally recites:
A touch display panel, comprising: a touch control driving circuit and an array substrate.
	Jin (FIGs. 2 and 3) further teaches:
A touch display panel (touch display panel in FIG. 2; [0044]), comprising: a touch control driving circuit (touch control driving circuit DC in FIG. 3; [0045], see also [0058]).
	Thus, claim 19 is rejected under similar rationale as claim 1 above.

	Regarding claim 20, this claim differs from claims 1 and 19 above in that it additionally recites:
A display device.
Jin (FIG. 2) further teaches:
A display device (touch display panel in FIG. 2; [0044]).
	Thus, claim 20 is rejected under similar rationale as claims 1 and 19 above.

	Regarding claim 21, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1, wherein each group of connecting wires comprises two connecting wires (Jin: each group of connecting wires, e.g., each fan out portion and connected column portion of touch electrode wirings 132 group; FIG. 3 and [0049]; Kim: ; correspondingly, one via hole group comprises a plurality pairs of via holes, and in each pair of via holes, one via hole is aligned with one connecting wire in a group and the other via hole is aligned with the other connecting wire in the group (Jin: one V1 via hole group which includes two or more first through holes V1 in a same column of touch electrode wirings 132 comprises a plurality of V1 via holes; FIG. 3, [0058], and [0059]; Kim: each group of connecting wires TY11-13, TY21-23, and TY31-33 comprises two connecting wires; FIG. 6B and [0055] (“each of the… signal lines… is branched into three parts”); i.e., the two connecting wires of Kim each of which includes one V1 via hole group of Jin such that the combination teaches the claimed features – e.g., two V1 via holes in touch electrode wiring 132 in column 1 in FIG. 3 of Jin for each of two connecting wires in FIG. 6B of Kim such that one V1 via hole group comprises two pairs of V1 via holes (four V1 via holes), and in each pair of V1 via holes (two V1 via holes pair of two such pairs of four V1 via holes), one V1 via hole is aligned with one of two connecting wires in a group of two connecting wires and the other V1 via hole is aligned with the other connecting wire in the group of two connecting wires, etc.); each pair of conducting wire segments formed by and between two adjacent pairs of via holes are connected in parallel between the touch driving circuit and the common electrode block through the two via holes (Jin: each conducting wire (touch electrode wiring 132) segments formed by and between two adjacent pairs of V1 via holes are connected in parallel between the touch driving circuit DC and the common electrode block 142 through the two V1 via holes; see FIGs. 3, 5, 6, and 10c, [0058], [0059], and [0092]; Kim: each group of connecting wires TY11-13, TY21-23, and TY31-33 comprises two conducting wires; FIG. 6B and Kim each of which includes one V1 via hole group of Jin such that the combination teaches the claimed features – e.g., conducting wire (touch electrode wiring 132) segment formed by and between upper V1 via hole and lower V1 via hole in touch electrode wiring 132 column 1 in FIG. 3 of Jin for each of two conducing wires in FIG. 6B of Kim such that each pair of two conducting wire (touch electrode wiring 132) segments formed by and between upper and lower pairs of V1 via holes for each of two conducting wires are electrically connected in parallel between touch driving circuit CD and common electrode block 142 through the upper and lower V1 via holes, etc.).
	The motivation to combine the references is the same as discussed in claim 1 above.

	Regarding claim 22, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 21, wherein in each area of the passivation layer corresponding to one common electrode block, there is only one via hole group (Jin: wherein in each area of the passivation layer 167 corresponding to one common electrode block 142, there is only one V1 via hole group – i.e., V1 via hole groups each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132; FIGs. 3 and 10c, [0058], [0059], and [0092]; Kim: each group of connecting wires TY11-13, TY21-23, and TY31-33 comprises two connecting wires; FIG. 6B and [0055] (“each of the… signal lines… is branched into three parts”); i.e., the two connecting wires of Kim each of which includes one V1 via hole group of Jin such that the combination teaches the claimed features – e.g., in an area of passivation layer 167 corresponding to common electrode block 142 in the first row of the first Jin , there is only one V1 via hole group (comprising four V1 via holes; see claim 21 above), etc.).
	The motivation to combine the references is the same as discussed in claim 1 above.

Regarding claim 23, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 21, wherein one via hole group comprises nine via holes (Jin: wherein one V1 via hole group comprises nine V1 via holes (see [0059] (“the number of touch hole between each touch electrode wiring and the common electrode can be increased, so as to increase the contact area. Or, each common electrode can be electrically connected with the touch control driving circuit DC by a plurality of touch electrode wirings”; see FIG. 3, [0059], and [0126]; Kim: each group of connecting wires TY11-13, TY21-23, and TY31-33 comprises two connecting wires; FIG. 6B and [0055] (“each of the… signal lines… is branched into three parts”); i.e., the two connecting wires of Kim each of which includes one V1 via hole group of Jin such that the combination teaches the claimed features).
	The motivation to combine the references is the same as discussed in claim 1 above.


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Chen, in further view of Kim, and in further view of Wang et al. in US 2016/0252995 A1 (hereinafter Wang).

Regarding claim 13, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.  

	However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the conductive pattern is a transparent conductive pattern.
	Wang (FIG. 3) teaches:
wherein a conductive pattern (conductive wires 05 pattern; [0029]) is a transparent conductive pattern ([0029]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the array substrate taught by Jin as modified by Chen and Kim, as particularly cited, to include: wherein a conductive pattern is a transparent conductive pattern, as taught by Wang, in order to obtain the benefit of enabling light transmission.

	Regarding claim 14, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 13.  
	Jin further teaches:
a conducting wire (touch electrode wiring 132; [0049]) is a metal wire ([0059]).
However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the transparent conductive pattern is a touch pattern metal (TPM).
	Wang (FIGs. 2 and 3) teaches:
wherein a transparent conductive pattern (e.g., conductive wires 05 pattern in FIGs. 2 and 3; [0029]) is a touch pattern metal (TPM) (a plurality of groups of metal wires 05 and connected periphery wirings 10 in FIG. 3 – e.g., a metal wire 05 and connected periphery wiring 10 is a group.  Each group of metal wires 05 and connected periphery wirings 10 is connected with one common electrode block 03 and a touch control driving circuit 04 respectively and is 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the array substrate taught by Jin as modified by Chen and Kim, as particularly cited, to include: wherein a transparent conductive pattern is a touch pattern metal (TPM), as taught by Wang, in order to obtain the benefit of using a transparent conductive pattern such as ITO that can easily be deposited as a thin film.

	Regarding claim 15, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 13.  
	However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the transparent conductive pattern is a graphene pattern; and the conducting wire is a graphene conducting wire.
	Wang (FIG. 3) teaches:
wherein a transparent conductive pattern (conductive wires 05 pattern; [0029]) is a graphene pattern (see [0029]); and conducting wire (conducting wire 05) is a graphene conducting wire ([0029]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the array substrate taught by Jin as modified by Chen and Kim, as particularly cited, with: wherein a transparent conductive pattern is a graphene pattern; and conducting wire is a graphene conducting wire, as taught by Wang, in order to obtain the benefit of using a material with increased strength (note: please see 35 USC § 112 rejection section above).

Regarding claim 16, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 14.  
	However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the conducting wire is made of indium tin oxide (ITO).
	Wang (FIG. 3) teaches:
wherein a conducting wire (conducting wire 05; [0029]) is made of indium tin oxide (ITO) ([0029]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the conducting wire taught by Jin as modified by Chen and Kim, as particularly cited, to include: wherein a conducting wire is made of indium tin oxide (ITO), as taught by Wang, in order to obtain the benefit of enabling light transmission by using a transparent ITO wire.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Chen, in further view of Kim, and in further view of Aoyama et al. in US 2016/0253023 A1 (hereinafter Aoyama).

Regarding claim 18, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.  
	However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the common electrode is on the side, close to the base substrate, of the conductive pattern.


	Aoyama (FIGs. 21 and 22) teaches:
wherein a common electrode (17 in FIGs. 21 and 22; [0092]) is on the side, close to a base substrate (glass base substrate 201 in FIG. 21; see [0060]), of a conductive pattern (conductor sensor electrode line 12 pattern in FIGs. 21 and 22; [0092]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the common electrode taught by Jin as modified by Chen and Kim, as particularly cited, with: wherein a common electrode is on the side, close to a base substrate, of a conductive pattern, as taught by Aoyama, in order to provide touch sensing.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/9/21B